Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) Six Months Ended June30, Years Ended December31, 2009 2008 (c) 2007 (c) 2006 (c) 2005 (c) 2004 (c) Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 339 $ 1,357 $ 1,281 $ 1,099 $ 795 $ 854 Less earnings of equity method investments 2 3 5 6 7 4 Distributed income from equity method investments 2 3 7 3 5 5 339 1,357 1,283 1,096 793 855 Total fixed charges as below 244 568 609 559 554 558 Less: Capitalized interest 29 59 58 24 9 6 Preferred security distributions of subsidiaries on a pre-tax basis 11 27 23 24 5 5 Interest expense related to discontinued operations 2 8 35 36 37 30 Total fixed charges included in Income from Continuing Operations Before Income Taxes 202 474 493 475 503 517 Total earnings $ 541 $ 1,831 $ 1,776 $ 1,571 $ 1,296 $ 1,372 Fixed charges, as defined: Interest on long-term debt $ 196 $ 478 $ 522 $ 482 $ 465 $ 491 Interest on short-term debt andother interest 15 28 35 13 29 20 Amortization of debt discount,expense and premium - net 8 12 8 11 23 8 Estimated interest component ofoperating rentals 13 22 21 29 32 34 Preferred securities distributions ofsubsidiaries on a pre-tax basis 11 27 23 24 5 5 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (a) $ 244 $ 568 $ 609 $ 559 $ 554 $ 558 Ratio of earnings to fixed charges 2.2 3.2 2.9 2.8 2.3 2.5 Ratio of earnings to combined fixedcharges and preferred stockdividends (b) 2.2 3.2 2.9 2.8 2.3 2.5 (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges. (c) Certain line items have been revised due to the expected sales of the Long Island generation business and the Maine hydroelectric generation business and the related reclassification of prior period operating results to "Income (Loss) from Discontinued Operations."
